— Order, Supreme Court, New York County entered November 22, 1976, disposing of various post-judgment disputes between the parties in a matrimonial action, is modified, on the law, to the extent of reversing so much of the order as directs the net proceeds of the sale of the house to be divided, one half to the plaintiff and one half to the defendant, and the matter is remanded for a hearing with respect to an appropriate *516division of said net proceeds, and otherwise affirmed, without costs and without disbursements. We have been informed on oral argument that the house (beach property in Rumson, New Jersey) has in fact been sold. The separation agreement provided that the husband would pay all of the "charges required” on that house "including, but not limited to the mortgage interest and principal, taxes and insurance on said premises.” It appears to us that such a provision does alter the beneficial interest of the parties in the house, and that the division of the proceeds of the sale should take this into account. Concur — Murphy, P. J., Lupiano and Silverman, JJ.; Lane and Lynch, JJ., dissent and vote to affirm on the opinion of Shainswit, J.